SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

948
KA 10-00678
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANDREW W. TAYLOR, DEFENDANT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered March 10, 2010. The judgment convicted
defendant, upon a jury verdict, of burglary in the second degree and
criminal mischief in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of burglary in the second degree (Penal Law §
140.25 [2]) and criminal mischief in the fourth degree (§ 145.00 [1]).
Contrary to defendant’s contention, the evidence is legally sufficient
to support the conviction (see generally People v Bleakley, 69 NY2d
490, 495). The testimony of his accomplices was sufficiently
corroborated by, inter alia, defendant’s admissions to another
individual who was not involved in the crimes (see People v Cole, 68
AD3d 1763, lv denied 14 NY3d 839; see generally CPL 60.22 [1]; People
v Reome, 15 NY3d 188, 191-192). Viewing the evidence in light of the
elements of the crimes as charged to the jury (see People v Danielson,
9 NY3d 342, 349), and giving the appropriate deference to the jury’s
credibility determinations (see People v Hill, 74 AD3d 1782, lv denied
15 NY3d 805), we reject defendant’s further contention that the
verdict is against the weight of the evidence (see generally Bleakley,
69 NY2d at 495). Finally, the sentence is not unduly harsh or severe.




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court